Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 23, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fei (CN 201753981), in view of Mothershead (US 6,370,328), and further in view of Chunxia (CN 201083426).
Regarding claim 1, Fei teaches a water heater (Fig. 1) comprising a tank (3) having a vertical sidewall (sidewalls of 3) and opposing ends (top and bottom ends of 3), the tank being configured to hold water within a primary volume (volume inside 1) defined by at least the vertical sidewall and opposing ends (as shown in Fig. 1), wherein the tank includes (i) a water inlet (31) configured to permit ingress of water into the tank (as shown in Fig. 1; p.0015) and (ii) a water outlet (water outlet in outer casing 1 where hot water outlet pipe 4 is connected) configured to permit egress of water from the tank (as shown in Fig. 1; p.0015); a heating element (5) extending in a horizontal direction from the vertical sidewall (as shown in Fig. 1); a chamber (combination of 63 and 64) having an elongated shape and being disposed within the primary volume and extending in the horizontal direction (as shown in Fig. 1), wherein: the chamber includes 
[AltContent: textbox (Water Outlet)][AltContent: arrow][AltContent: textbox (Discharge aperture)][AltContent: arrow][AltContent: textbox (2nd end )][AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow]
    PNG
    media_image1.png
    553
    901
    media_image1.png
    Greyscale


Fei fails to disclose wherein the water outlet is located at a top end of the tank, a first heating element disposed within the primary volume at a first height, the first heating element configured to provide heat directly to the primary volume; a second heating element being disposed at a second height that is greater than the first height; and the hot water discharge conduit directly connecting the discharge aperture of the chamber to the water outlet.
In re Japikse, 86 USPQ 70.
Mottershead teaches a water heater (Fig. 1) comprising a first heating element (lower heating element 30) disposed within the primary volume at a first height (as shown in Fig. 1), the first heating element configured to provide heat directly to the primary volume (as shown in Fig. 1); and a second heating element (upper heating element 30) being disposed at a second height that is greater than the first height (as shown in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Fei with Mottershead, by providing another heating element disposed within the primary volume, for the advantages of providing additional heating.
Fei and Mottershead combined fail to disclose the hot water discharge conduit directly connecting the discharge aperture of the chamber to the water outlet.
Chunxia teaches a water heater (Fig. 1) wherein the hot water discharge conduit (1) directly connects the discharge aperture (aperture where pipe 1 is connected to 13) of the chamber (chamber inside 4) to the water outlet (outlet of 1 or 6 where pipe 1 is connected; shown in Fig. 1 below).

[AltContent: arrow][AltContent: textbox (Water outlet)][AltContent: arrow]
    PNG
    media_image2.png
    627
    401
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the hot water discharge conduct of Fei and Mottershead, with Chunxia, by directly connecting the discharge aperture to the water outlet, to properly directing the hot water to the water outlet.
Regarding claim 4, Fei, Mottershead and Chunxia combined teach the water heater as set forth above, wherein the water outlet communicates with the primary volume only through the hot water discharge conduit (Fei, as shown in Fig. 1; Chunxia, as shown in Fig. 1).
Regarding claim 5, Fei, Mottershead and Chunxia combined teach the water heater as set forth above, wherein the hot water discharge conduit defines a closed channel from the chamber to the water outlet (Chunxia; as shown in Fig. 1).

Regarding claim 23, Fei, Mottershead and Chunxia combined teach the water heater as set forth above, further comprising a first temperature sensor (Mottershead; Col. 4, lines 35-39) corresponding to the first heating element (Mottershead; Col. 4, lines 35-39) and a second temperature sensor (Mottershead; Col. 4, lines 32-35) corresponding to the second heating element (Mottershead; Col. 4, lines 32-35).
Regarding claim 24, Fei, Mottershead and Chunxia combined teach the water heater as set forth above, wherein each of the first and second heating elements is each configured to operate independently of the other of first and second heating elements (Mottershead; Col. 4, lines 32-39), the first heating element is configured to heat water in the primary volume based on first temperature data from the first temperature sensor (Mottershead when viewed in combination with Fei; Col. 4, lines 32-39), and the second heating element is configured to heat water in the secondary volume based on second temperature data from the second temperature sensor (Mottershead when viewed in combination with Fei; Col. 4, lines 32-39).

Regarding claim 28, Fei, Mottershead and Chunxia combined teach the water heater as set forth above, wherein the plurality of apertures consists of the first aperture (Fei; one of the apertures 62 located vertically higher than another aperture 62), the second aperture (Fei; another aperture 62 located vertically lower than the first aperture), and the discharge aperture (Fei; aperture where 64 is connected to 63) (Fei; as shown in Fig. 1).
Regarding claim 29, Fei, Mottershead and Chunxia combined teach all the elements of the claimed invention as set forth above, except for, wherein the second heating element extends a distance within the chamber such that a longitudinal axis of the hot water discharge conduit intersects the second heating element.
It would have been an obvious matter of design choice to extend the second heating element through all of the middle portion of the chamber, since such a modification would have involved a mere change in the size and shape of a component.  A change in size and shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 30, Fei, Mottershead and Chunxia combined teach all the elements of the claimed invention as set forth above, except for, wherein the tank has a height that is greater than a width of the tank.
It would have been an obvious matter of design choice to make the tank height greater than a width of the tank, since such a modification would have involved a mere .
Claims 1, 4-6, 23, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 103062891) in view of Mothershead (US 6,370,328), and further in view of Chunxia (CN 201083426).
Regarding claim 1, Li teaches a water heater (Fig. 1) comprising a tank (2) having an approximately vertical sidewall (sidewalls of 2; when flipping Fig. 1 to the side; wall where heating element 3 is connected) and opposing ends (top and bottom ends of 2; when flipping Fig. 1 to the side), the tank being configured to hold water within a primary volume (volume inside 2) defined by at least the vertical sidewall and opposing ends (as shown in Fig. 1), wherein the tank includes (i) a water inlet (4) configured to permit ingress of water into the tank (as shown in Fig. 1; p.0022) and (ii) a water outlet (52 or outlet where pipe 5 is connected) configured to permit egress of water from the tank (as shown in Fig. 1; p.0023); a heating element (3) extending in a horizontal direction from the vertical sidewall (as shown in Fig. 1); a chamber (heating biliary 1) having an elongated shape and being disposed within the primary volume and extending in the horizontal direction (as shown in Fig. 1; when flipping Fig. 1 to the side), wherein: the chamber includes at least one longitudinal wall (wall of 1) extending horizontally between a first end (as shown in Fig. 1 below) and a second end (as shown in Fig. 1 below) opposite the first end (as shown in Fig. 1 below), each of the at least one longitudinal wall and the second end being located within the primary volume (as shown in Fig. 1) and the first end abutting a portion of the vertical sidewall (as show in Fig. 1), the at least one longitudinal wall, the first end, and the second end defining a 


[AltContent: arrow][AltContent: textbox (Water Outlet)][AltContent: arrow][AltContent: textbox (2nd end )][AltContent: arrow][AltContent: textbox (1st end)][AltContent: arrow][AltContent: textbox (Discharge aperture)]
    PNG
    media_image3.png
    562
    635
    media_image3.png
    Greyscale

Li fails to disclose wherein the water outlet is located at a top end of the tank, a first heating element disposed within the primary volume at a first height, the first heating element configured to provide heat directly to the primary volume; and a second heating element being disposed at a second height that is greater than the first height; wherein the discharge aperture is located in the middle portion of the chamber; wherein the length of the hot water discharge conduit is located entirely within the primary volume; wherein the discharge aperture is located on the top portion of the at least one longitudinal wall; and wherein the hot water discharge conduit is directly connecting the discharge aperture to the water outlet.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the water outlet at a top end of the tank, to locate the hot In re Japikse, 86 USPQ 70.
Mottershead teaches a water heater (Fig. 1) comprising a first heating element (lower heating element 30) disposed within the primary volume at a first height (as shown in Fig. 1), the first heating element configured to provide heat directly to the primary volume (as shown in Fig. 1); and a second heating element (upper heating element 30) being disposed at a second height that is greater than the first height (as shown in Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Li with Mottershead, by providing another heating element disposed within the primary volume, for the advantages of providing additional heating.
Li and Mottershead combined fail to disclose the hot water discharge conduit directly connecting the discharge aperture of the chamber to the water outlet.
Chunxia teaches a water heater (Fig. 1) wherein the hot water discharge conduit (1) directly connects the discharge aperture (aperture where pipe 1 is connected to 13) of the chamber (chamber inside 4) to the water outlet (outlet of 1 or 6 where pipe 1 is connected; shown in Fig. 1 below).

[AltContent: arrow][AltContent: textbox (Water outlet)][AltContent: arrow]
    PNG
    media_image2.png
    627
    401
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the hot water discharge conduct of Li and Mottershead, with Chunxia, by directly connecting the discharge aperture to the water outlet, to properly directing the hot water to the water outlet.
Regarding claim 4, Li, Mottershead and Chunxia combined teach the water heater as set forth above, wherein the water outlet communicates with the primary volume only through the hot water discharge conduit (Li, as shown in Fig. 1; Chunxia, as shown in Fig. 1).
Regarding claim 5, Li, Mottershead and Chunxia combined teach the water heater as set forth above, wherein the hot water discharge conduit defines a closed channel from the chamber to the water outlet (Chunxia, as shown in Fig. 1).

Regarding claim 23, Li, Mottershead and Chunxia combined teach the water heater as set forth above, further comprising a first temperature sensor (Mottershead; Col. 4, lines 35-39) corresponding to the first heating element (Mottershead; Col. 4, lines 35-39) and a second temperature sensor (Mottershead; Col. 4, lines 32-35) corresponding to the second heating element (Mottershead; Col. 4, lines 32-35).
Regarding claim 24, Li, Mottershead and Chunxia combined teach the water heater as set forth above, wherein each of the first and second heating elements is each configured to operate independently of the other of first and second heating elements (Mottershead; Col. 4, lines 32-39), the first heating element is configured to heat water in the primary volume based on first temperature data from the first temperature sensor (Mottershead when viewed in combination with Li; Col. 4, lines 32-39), and the second heating element is configured to heat water in the secondary volume based on second temperature data from the second temperature sensor (Mottershead when viewed in combination with Li; Col. 4, lines 32-39).

Regarding claim 28, Li, Mottershead and Chunxia combined teach the water heater as set forth above, wherein the plurality of apertures consists of the first aperture (Li; top 62), the second aperture (Li; bottom 62), and the discharge aperture (Li; aperture where pipe 5 is connected to heating container 1) (Li; as shown in Fig. 1).
Regarding claim 29, Li, Mottershead and Chunxia combined teach all the elements of the claimed invention as set forth above, except for, wherein the second heating element extends a distance within the chamber such that a longitudinal axis of the hot water discharge conduit intersects the second heating element.
It would have been an obvious matter of design choice to extend the second heating element through all of the middle portion of the chamber, since such a modification would have involved a mere change in the size and shape of a component.  A change in size and shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 30, Li, Mottershead and Chunxia combined teach all the elements of the claimed invention as set forth above, except for, wherein the tank has a height that is greater than a width of the tank.
It would have been an obvious matter of design choice to make the tank height greater than a width of the tank, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fei, Mottershead and Chunxia as set forth above, and further in view of Buescher (US 2013/0193221).
Regarding claim 25, Fei, Mottershead and Chunxia combined teach all the elements of the claimed invention as set forth above, except for, further comprising a flow sensor and a controller, wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that water is flowing out of the water heater: output instructions for the second heating element to generate heat in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value, the instructions instructing the second heating element to generate heat at a modulated power setting that is based at least in part on the second temperature data and a maximum temperature value of the water heater; and output instructions for the first heating element to generate heat at a full power setting in response to (i) determining, based on the second temperature data, that water in or proximate the chamber has a temperature greater than the minimum temperature value and (ii) determining, based on the first temperature data, that water proximate the first heating element has a temperature less than or equal to a minimum temperature value.
Bueasher teaches a water heater (Fig. 1) comprising a flow sensor (37) and a controller (12 comprising 50, 204), wherein the controller is configured to: receive flow data from the flow sensor (p.0049); and in response to determining, based on the flow 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Fei, Mottershead and Chunxia, with Bueasher, by providing a controller and a flow sensor, and outputing instructions to the heating elements based on the temperature sensors and flow sensor’s feedback, for the advantages of assuring proper water heating.
Regarding claim 26, Fei, Mottershead and Chunxia combined teach the water heater as set forth above, except for, further comprising a flow sensor and a controller, wherein the controller is configured to: receive flow data from the flow sensor; and in 
Bueasher teaches a water heater (Fig. 1) comprising a flow sensor (37) and a controller (12 comprising 50, 204), wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that water is not flowing out of the water heater: output instructions for the second heating element to generate heat at a full power setting in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value (system of Bueasher is capable of performing the claimed functions; p.0046-0054; p.0142; p.0144; p.0146); and output instructions for the first heating element to generate heat at a full power setting in response to (i) determining, based on the second temperature data, that water in or proximate the chamber has a temperature greater than the minimum temperature value and (ii) determining, based on the first temperature data, that water proximate the first heating element has a temperature less than or equal to a minimum temperature 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Fei, Mottershead and Chunxia, with Bueasher, by providing a controller and a flow sensor, and outputing instructions to the heating elements based on the temperature sensors and flow sensor’s feedback, for the advantages of assuring proper water heating.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Mottershead and Chunxia as set forth above, and further in view of Buescher (US 2013/0193221).
Regarding claim 25, Li, Mottershead and Chunxia combined teach all the elements of the claimed invention as set forth above, except for, further comprising a flow sensor and a controller, wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that water is flowing out of the water heater: output instructions for the second heating element to generate heat in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value, the instructions instructing the second heating element to generate heat at a modulated power setting that is based at least in part on the second temperature data and a maximum temperature value of the water heater; and output instructions for the first heating element to generate heat at a full power setting in response to (i) determining, based on the second temperature data, that water in or 
Bueasher teaches a water heater (Fig. 1) comprising a flow sensor (37) and a controller (12 comprising 50, 204), wherein the controller is configured to: receive flow data from the flow sensor (p.0049); and in response to determining, based on the flow data, that water is flowing out of the water heater: the controller is capable of output instructions for the second heating element to generate heat in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value, the instructions instructing the second heating element to generate heat at a modulated power setting that is based at least in part on the second temperature data and a maximum temperature value of the water heater (system of Bueasher is capable of performing the claimed functions; p.0046-0054; p.0142; p.0144; p.0146); and output instructions for the first heating element to generate heat at a full power setting in response to (i) determining, based on the second temperature data, that water in or proximate the chamber has a temperature greater than the minimum temperature value and (ii) determining, based on the first temperature data, that water proximate the first heating element has a temperature less than or equal to a minimum temperature value (system of Bueasher is capable of performing the claimed functions; p.0046-0054; p.0142; p.0144; p.0146).

Regarding claim 26, Li, Mottershead and Chunxia combined teach the water heater as set forth above, except for, further comprising a flow sensor and a controller, wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that water is not flowing out of the water heater: output instructions for the second heating element to generate heat at a full power setting in response to determining, based on the second temperature data, that water in or proximate the chamber has a temperature less than or equal to a minimum temperature value; and output instructions for the first heating element to generate heat at a full power setting in response to (i) determining, based on the second temperature data, that water in or proximate the chamber has a temperature greater than the minimum temperature value and (ii) determining, based on the first temperature data, that water proximate the first heating element has a temperature less than or equal to a minimum temperature value.
Bueasher teaches a water heater (Fig. 1) comprising a flow sensor (37) and a controller (12 comprising 50, 204), wherein the controller is configured to: receive flow data from the flow sensor; and in response to determining, based on the flow data, that water is not flowing out of the water heater: output instructions for the second heating element to generate heat at a full power setting in response to determining, based on 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the water heater of Li, Mottershead and Chunxia, with Bueasher, by providing a controller and a flow sensor, and outputting instructions to the heating elements based on the temperature sensors and flow sensor’s feedback, for the advantages of assuring proper water heating.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “The Office Action points to a combination of two distinct components, horizontal pipe 63 and vertical pipe 64, as purportedly disclosing the recited chamber and points to /ei’s hot water outlet pipe 4 as purportedly disclosing the recited hot water discharge conduit. As conceded by the Office Action, however, Fei fails to disclose a water outlet located on a top end of the In re Japikse, 86 USPQ 70.  Chunxia teaches a water heater (Fig. 1) wherein the hot water discharge conduit (1) directly connects the discharge aperture (aperture where pipe 1 is connected to 13) of the chamber (chamber inside 4) to the water outlet (outlet of 1 or 6 where pipe .
Applicant also argues that “In contrast, Li discloses a water heater having a vertical heating tank 1, which includes a vertical preheating tank 2 connected to the outlet 52 via a water outlet tube 5, and portions of both the heating tank 1 and the water outlet tube 5 are located external to the preheating tank 2, which purportedly defines a primary volume. Further, the water outlet tube 5 has a 90-degree bend.  As such, Li fails to teach or suggest at least a chamber that “includes... a discharge aperture located on the top portion of the at least one longitudinal wall” of the chamber and a hot water discharge conduit that (1) is “attached directly to the chamber at the discharge aperture,” (2) “extend[s] vertically in a straight line,” and (3) “fluidly connect[s] the discharge aperture of the chamber to the water outlet of the tank,” as recited by amended independent Claim 1.” on remarks page 17, lines 19-23, and page 18, lines 1-5.  In response to Applicant’s arguments, Li teaches a discharge aperture (aperture where pipe 5 is connected to heating container 1) located on a portion of the at least one longitudinal wall (as shown in Fig. 1), a hot water discharge conduit (5) attached directly to the chamber at the discharge aperture (as shown in Fig. 1), a portion of the hot water discharge conduit extending vertically in a straight line and connecting the discharge aperture of the chamber to the water outlet of the tank (as shown in Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention In re Japikse, 86 USPQ 70.  Chunxia teaches a water heater (Fig. 1) wherein the hot water discharge conduit (1) directly connects the discharge aperture (aperture where pipe 1 is connected to 13) of the chamber (chamber inside 4) to the water outlet (outlet of 1 or 6 where pipe 1 is connected; shown in Fig. 1 below). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the hot water discharge conduct of Li and Mottershead, with Chunxia, by directly connecting the discharge aperture to the water outlet, to properly directing the hot water to the water outlet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761